To compel respondent to sign and deliver to relator orders on *1501the city treasury for relator’s services as inspector of elections, ■and also an order for the sum of $50 as and for his salary as alderman.
Denied as to amounts claimed for services as inspector of elections, it being held that the aldermen are made members of these boards by virtue of their official position as aldermen, and that this service is one which they are authorized and directed to perform by the express terms of the charter, which limits their compensation to a specific salary.
Granted as to the claim for salary, it being held that the mayor had no right to refuse to sign warrants for sums legally due because the aldermen had previously received money to which they were not legally entitled, January 26, 1894.